COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                      01-14-00147-CV
Style:                             Duma Energy Corporation f/k/a Strategic American Oil Corporation and Galveston Bay
                                   Energy, LLC v. ERG Resources, LLC
Date motion filed*:                April 9, 2014
Type of motion:                    Motion for additional time
Party filing motion:               Joint—Appellants and appellee
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                        Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted in part and dismissed in part
                     If document is to be filed, document due: Reporter’s record—June 6, 2014
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          The motion for extension of time to mediate is granted. The deadline for the parties to conduct mediation
          is extended to May 22, 2014. To the extent the parties request an extension of time to file the reporter’s
          record, the motion is granted. The reporter’s record is due to be filed on June 6, 2014. To the extent the
          parties request an extension of briefing deadlines, the motion is dismissed. Because the appellate record is
          not yet complete, briefing deadlines are not set. See TEX. R. APP. P. 34.1, 38.6.

Judge's signature:     /s/ Jim Sharp
                       

Panel consists of      ____________________________________________

Date: April 22, 2014




November 7, 2008 Revision